FILED
                           NOT FOR PUBLICATION                                MAR 18 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DEREK SALAZAR, individually,                     No. 12-56545

              Plaintiff - Appellant,             D.C. No. 8:11-cv-01125-AG-MLG

  v.
                                                 MEMORANDUM*
COUNTY OF ORANGE, a Governmental
Entity; SANDRA HUTCHENS,
individually; B. MURRAY, Deputy,
individually; A. KIRK, Deputy,
individually; D. LEATHERS, Deputy,
individually; M. SALGADO, Deputy,
individually; C. LAMBERTA, Deputy,
individually,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                              Submitted March 7, 2014
                                Pasadena, California

Before: PREGERSON, PAEZ, and N.R. SMITH, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Plaintiff Derek Salazar appeals the district court’s order dismissing his Third

Amended Complaint and denying leave to file a Fourth Amended Complaint under

Fed. R. Civ. P. 12(b)(6). On appeal, however, Plaintiff only challenges the denial

of leave to amend. Because the parties are familiar with the factual background

and procedural history of this case, we need not discuss them here. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      “Denial of leave to amend is reviewed for abuse of discretion . . . . [T]he

district court’s discretion to deny leave to amend is particularly broad where

plaintiff has previously amended the complaint.” Metzler Inv. GMBH v.

Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th Cir. 2008) (internal citations and

quotations omitted).

      A complaint need only include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint

should “fully set[] forth who is being sued, for what relief, and on what theory,

with enough detail to guide discovery. It can be read in seconds and answered in

minutes.” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996); see also Hearns

v. San Bernardino Police Dep’t, 530 F.3d 1124, 1130 (9th Cir. 2008) (a complaint

must “set forth . . . which causes of action are alleged against which [d]efendants”).
      As the district court correctly held, a fatal flaw in Plaintiff’s Third Amended

Complaint was that it “impermissibly lump[ed] together claims and defendants.”

This left “Defendants guessing [which] claim [wa]s brought against them.”

      Before affirming a district court’s dismissal with prejudice, “we look to see

whether the district court might have adopted less drastic alternatives.” McHenry,
84 F.3d at 1178 (citation omitted). “[P]ermitting plaintiffs to replead twice” is a

less drastic alternative. Id.

      Here, the district court permitted Plaintiff to replead twice. As the district

court noted, it “spent a substantial amount of time drafting [its orders], taking care

to inform Plaintiff of the [complaints’] deficiencies so that he could properly

amend. That effort was wasted.” In light of all the circumstances surrounding the

filing of the Third Amended Complaint, the district court did not abuse its

discretion in dismissing the compliant without leave to amend.

      AFFIRMED.